Citation Nr: 1810425	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.   14-24 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on an individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDING OF FACT

The Veteran has been unable to secure and follow substantially gainful employment as a result of his service-connected PTSD disability.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran asserts that his posttraumatic stress disorder (PTSD) prevents him from securing or following any substantially gainful occupation.  See October 2010 VA 8940 Application for TDIU.  Further, he asserts that he has not worked since 2010, where he was offered a position that was created for him to prevent him from losing his workers compensation claim, and where he spent most of his time engaging in leisure activities in a desk position to "kill time", until the supervisor who created the position for him resigned and a new supervisor, realizing that he had no talents, no memory, and could not follow instructions, terminated him.  See August 2017 Travel Board Hearing Transcript.

The Veteran is service-connected for PTSD, at a 70 percent disability rating, effective May 24, 2010; left ear tinnitus, at a 10 percent disability rating, effective March 15, 2010; and left ear high frequency deficiency, at a noncompensable rating, effective March 8, 1969.  See July 2011 Rating Codesheet.  The Veteran's combined disability rating is 70 percent, effective May 24, 2010.  38 C.F.R. § 4.25 (2017).  

While the Veteran meets the minimum percentage requirement of 38 C.F.R. § 4.16(a), the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board finds that the evidence of record strongly suggests that the Veteran's service-connected disabilities are significant enough to preclude him from maintaining or following a substantially gainful occupation.  

The evidence of record reflects that the highest level of education the Veteran completed was high school.  See October 2010 Form VA 21-8940 Application for TDIU.  The evidence of record further reflects that the last time he was employed was in April 2010, as a safety coordinator, and since becoming too disabled to work, he has attempted to obtain employment, but to no avail.  Id.  Additionally, the Veteran indicated that he undertook education and training, namely VA vocational rehabilitation, since becoming too disabled to work, but was unable to complete the program.  Id.

In a June 2014 letter, the Veteran's clinical psychologist, Dr. M.M.C., opined that the Veteran's PTSD and depression, resulted in an inability to concentrate, complete tasks, and that he was no longer employable or able to be retrained.  As the basis and rationale for his opinion, Dr. M.M.C. explained that the Veteran returned from Vietnam and found it difficult to keep a job, often not lasting more than one day.  See June 2014 Letter of Unemployability.  Further, he stated that the Veteran estimated to have held between 25 - 50 jobs in his lifetime and he has always had difficult working with co-workers and supervisors.  Id.  He further explained that the Veteran started working for a golf course in the late 1990s, which was the longest job he held.  Id.  Dr. M.M.C. notes that the Veteran was an assistant grounds superintendent when he injured his hip in 2003 and that he was constantly in trouble because he was unable to follow instructions.  Id.  Moreover, he explained that after his hip replacement surgery in 2008, human resources made up a position for him because he was no longer able to work his former position and in that regard, he had an understanding supervisor who allowed him to sit at a desk.  Id.  However, after the supervisor retired, he was no longer able to perform the tasks assigned to him and accordingly, he left his position in 2010, and since has been unemployed.  Id.

Based on a review of the evidence of record, the Board finds this June 2014 letter of unemployability is the most probative evidence of record, which is dispositive of the issue.  The June 2014 letter of unemployability provides a clear detailed rationale, which accounts for the Veteran's lay statements, his work history, his service-connected disabilities, and the functional impact of his disabilities on his employment.  Furthermore, with a high school education, his inability to work in similar positions as a grounds keeper due to physical limitations, and his lack of office skills, as noted on evidence, the Veteran's possibilities of securing and maintaining substantially gainful employment are very slim.  Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


